TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00669-CR


William Edward Hughes, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BLANCO COUNTY, 424TH JUDICIAL DISTRICT

NO. CR952, HONORABLE DANIEL H. MILLS, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant William Edward Hughes appeals judgments of conviction for four counts
of sexual assault of a child.  He is represented by retained counsel, Eddie Shell.
On May 7, 2008, the Court abated the appeal to determine whether appellant wished
to pursue the appeal and why the reporter's record had not been filed.  See Tex. R. App. P. 37.3.  At
a hearing, appellant and counsel informed the trial court that appellant is not indigent and that
he intended to pay both the reporter and counsel to pursue the appeal.  On June 12, 2008, the Court
ordered appellant to pay for the reporter's record by no later than June 20, 2008.  The order
stated that if this deadline was not met, the appeal would be submitted without the record.  No
payment was made.
Both appellant and his counsel have been advised by the Court that appellant's brief
is now due.  There has been no response to these notices.
Appellant's counsel on appeal, Eddie Shell, is ordered to tender a brief on appellant's
behalf raising those issues that do not require a reporter's record.  The brief shall be filed no later
than October 24, 2008.  No extension of time for filing the brief will be granted.  Counsel will be
relieved of his obligation to file a brief upon receipt of a proper motion to dismiss the appeal.  See
Tex. R. App. P. 42.2.
It is ordered September 26, 2008.


Before Justices Patterson, Waldrop and Henson
Do Not Publish